Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 12/24/2020.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 05/25/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. Claims 22-27, 29-31, 40-41  are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by McMillen et al (US 2017/0305301 A1).
Regarding independent claim 22, McMillen et al (US 2017/0305301 A1) teaches, A sensor  for occupant monitoring in a vehicle (figures 1 and 2), comprising: a flexible substrate that is resilient to a deforming load thereon (element 104, figure 1, paragraph [0044]); a plurality of conductive traces (element 102, figure 1, paragraph [0044]) on the flexible substrate (paragraph 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[0044]), said conductive traces configured for bending in response to the deforming load applied to the flexible substrate and the conductive traces (conductive traces formed directly on or otherwise integrated with a flexible substrate of piezoresistive material, e.g., a piezoresistive fabric or other flexible material. When force is applied to such a sensor, the resistance between traces connected by the piezoresistive material changes in a time-varying manner that is representative of the applied force, paragraphs [0034]-[0036]); and a resistive sensor circuit on a first side of said flexible 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
substrate (figure 1, 2, paragraphs, the resistive sensor circuit comprising a respective set of the conductive traces (paragraph [0045]), wherein said resistive sensor circuit has an electrical resistance that fluctuates according to a degree of deformation of the respective set of the conductive traces in response to the bending (paragraphs [0045], output signals from such sensors may also be used in some cases to detect a variety of distortions and/or deformations of the substrate(s) on which they are formed or with which they are integrated such as, for example, bends, stretches, torsions, rotations, etc. In addition, arrays of sensors having various configurations may be used for different applications. [0035], [0036]).
Regarding dependent claim 23, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said plurality of conductive traces comprise conductive ink traces (paragraph [0036]).

Regarding dependent claim 24, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said plurality of conductive traces comprise screen printed conductive traces (paragraph [0036]).

Regarding dependent claim 25, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said plurality of conductive traces comprise silver polymer ink (paragraph [0042].

Regarding dependent claim 26, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said substrate and said conductive traces have a mutual resilience configured to allow said substrate and said conductive traces to stretch and contract in conjunction with one another without breaking the conductive traces (paragraph [0036]).

Regarding dependent claim 27, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 26.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said substrate and said conductive traces comprise overlapping stretching parameters providing the mutual resilience (paragraphs [0034]-[0036]).

Regarding dependent claim 29, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said substrate comprises a nonconductive substrate (paragraph [0049], PET polyethylene terephthalate).

Regarding dependent claim 30, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said substrate comprises a single layer of insulating material (114, figure 1).

Regarding dependent claim 31, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) further teaches, further comprising respective circuit connections at a first end of at least one of said conductive traces and at an opposite end of said at least one of said conductive traces (figure 1).

Regarding dependent claim 40, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said flexible substrate comprises a non-conductive film (paragraph [0049], PET polyethylene terephthalate).

Regarding dependent claim 41, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said non-conductive film comprises at least one of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polyimide plastics (PI), a thermoplastic polyurethane, and combinations thereof. (paragraph [0049], PET polyethylene terephthalate).
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al (US 20170305301 A1)  and in view of  Brink, Damon (US2019/0156971 A1).
Regarding dependent claim 28, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 27.
McMillen et al (US 2017/0305301 A1) fails to explicitly teach, substrate and said conductive traces comprise a mutual resilience to withstand deforming forces that stretch a dimension of the sheet in any direction by an amount between 2 percent and 10 percent.

    PNG
    media_image3.png
    556
    372
    media_image3.png
    Greyscale
Brink, Damon (US2019/0156971 A1) teaches, A conductive trace residing on a stretchable medium, whose geometry in terms of one or more of width, thickness, material stack-up, and other properties are varied along the trace to reduce changes in trace resistance when the medium is stretched. In some embodiments, the geometry is arranged to encourage increased bending in selected regions of the trace to allow stretch deformation of the trace at least partially by elongation rather than entirely by dimensional deformation, thereby reducing conductivity change due to changes in cross-sectional area (abstract). The start of a particular conductive trace pattern can have higher stress and strain concentrations. These stress and strain concentrations can be mitigated by the inclusion of a protrusion of high modulus material, which may be polymeric substrate, encapsulant, terminated conductive trace, or a combination thereof, to shield the main conductive trace. An example of this is shown in FIG. 3, where the protrusions (310, 320) limit the stress and strain concentrations on the first full portion of the curved trace. Different lengths, geometries, and materials can be used to create the protrusions and mitigate the strain concentrations on the first full portion of the curved trace (paragraph [0033]).

    PNG
    media_image4.png
    385
    426
    media_image4.png
    Greyscale
Brink further teaches, the compliance of the stretchable substrate should be greater than the conductive trace, so that, during system displacement, the stretchable substrate stretches to accommodate a majority of the displacement and the ink stretches minimally. Indeed, the main purpose of the geometry is to reduce strain in the trace for a given overall macroscopic stretch. This is accomplished by inducing bending along trace sections that are within theta plus a buffer (FIG. 1, 140), of orthogonal to stretch direction. This is what we refer to as substantially orthogonal to the main stretch direction. Note that the ink may be adhered to the stretchable substrate. If so, the fabric/ink combination should be 2× or more the modulus of the stretchable substrate alone. (modulus of both materials will increase with stretch.) Good performance is achieved when the modulus ratios exceed 5, and superior performance when the modulus ratio exceeds 10. There is no upper limit on the modulus ratio. Performance may be measured by the change in resistivity as the system is stretched. Lower changes in resistivity are desirable (paragraph [0039], further details are given in paragraphs [0070]-[0081] with reference to figure 1). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  McMillen et al by providing a fabric/ink and stretchable substrate combination to accommodate the displacement.
One of the ordinary skill in the art would have been motivated to make this modification such that an optimal performance can be achieved and also to reduce strain in the trace for a given overall macroscopic stretch, as taught by Brink et al (paragraph [0039]).
6. Claims 32 - 39  are rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al (US 20170305301 A1)  and in view of  Brink, Damon (US20190156971 A1).
Regarding dependent claim 32, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) fails to explicitly teach a capacitive sensor circuit formed of a second set of said conductive traces on said first side of said flexible substrate.
Watson et al (US 2011/0029203A1) teaches, Referring now to FIG. 1A, an occupant classification system 12 is shown located in the bottom and the back of the seat 16 of a vehicle 10. When a person or object sits on the seat 16, the occupant classification system 12 detects the presence of the person or object as pressure is applied by the person or object on the seat 16. According to various exemplary embodiments, the occupant classification system 12 is located within the seat 16 and is configured to detect and classify objects and people sitting on the seat 16. Referring also to FIG. 1B, the occupant classification system 12 may be located below the seat bottom cover 20 and above the seat bottom cushion 22, and between the seat back cover 24 and the seat bottom cushion 26. According to various exemplary embodiments, the occupant classification system 12 may be embedded in the seat foam in seat cushions 22, 26 or may be located anywhere in the seat 16 such that the occupant classification system 12 can properly classify objects and people on the seat 16. It is important to note that the location of the occupant classification system 12 in FIGS. 1A-B is approximate and it should be understood that the location, size, and dimensions of the various components of the occupant classification system 12 can vary. For example, a controller for receiving signals from sensors of the occupant classification system 12 may be located separately from the rest of the occupant classification system 12. As another example, the occupant classification system 12 is shown as generally planar in FIGS. 1A-B (e.g., the sensing elements of the system 12 are planar and parallel to the seating surfaces of the seat 16), the shape of the components of system 12 may vary. Furthermore, although a sensor may be provided in the seat back, the sensing location may be preferably located only in the seat bottom in order to limit the number of sensors and reduce the cost of the system (paragraph [0025]).

    PNG
    media_image5.png
    520
    662
    media_image5.png
    Greyscale
Watson et al further teaches, FIG. 3 is an electrical diagram of an occupant classification system 12 including a capacitive element and a piezoelectric element that may be used for multiplexed occupant sensing. The occupant classification system 12 includes capacitance measurement electronics 40 and charge/voltage measurement electronics 42. The electronics 40, 42 may serve as the measurement electronics of the occupant classification system (e.g., the measurement electronics 34 as shown in FIG. 2). The occupant classification system 12 further includes a capacitive sensing element 44 (e.g., polyester or another spacer material) and a piezoelectric element 46 (e.g., polyvinylidene fluoride (PVDF) or another piezoelectric element) for sensing objects. PVDF may be a desired material for the element 46 because it produces significant changes in surface voltage for a given applied strain/stress and it is very flexible and yet strong. The piezoelectric sensing element may be of a configuration as disclosed in U.S. Pat. No. 5,232,243, which is herein incorporated by reference in its entirety. In the embodiment of FIG. 3, the elements 44 and 46 may be coupled to a piezoelectric sensing conductive layer 50 (e.g., made of silver ink, carbon ink, copper, or other conductor) and to a capacitive sensing electrode and piezoelectric shield 48 (e.g., another conductive layer). The assembly shown in FIG. 3 may further include a conductor or insulator (e.g., dielectric ink) between the elements 44 and 46, an insulator around the outside of the assembly 49, and adhesive layers 51 within the assembly for holding the various layers of the assembly together (paragraph [0033]). In the embodiment of FIG. 3, circuit switching may be used to change the mode of measurement. For example, for capacitance measurement, switches S1 and S3 may be closed and the other switches open, and for vibration measurement using the piezoelectric sensor, switches S2, S4, and S5 may be closed and the other switches open (paragraph [0034]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  McMillen et al by providing a capacitive sensing element and piezoelectric element for occupant sensing as taught by  Watson et al. 
One of the ordinary skill in the art would have been motivated to make this modification to determine if an object or person occupies a seat or to determine occupancy and classify objects and people based on vibrational changes, as taught by Watson et al (paragraph [0032]).

Regarding dependent claim 33, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) fails to teach, a capacitive shield circuit formed of a third set of said conductive traces on a second side of said substrate.
Watson et al (US 2011/0029203A1)  teaches, a capacitive shield circuit formed of a third set of said conductive traces on a second side of said substrate (Figure 3, paragraphs [0044], [0046], [0048]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  McMillen et al by providing a shield electrode as taught by  Watson et al.
One of the ordinary skill in the art would have been motivated to make this modification to protect the sensing circuit from electromagnetic interference, as taught by Watson et al (paragraph [0044]).

Regarding dependent claim 34, McMillen et al (US 2017/0305301 A1) teaches the sensor of claim 22.
McMillen et al (US 2017/0305301 A1) fails to teach, further comprising a capacitive sensor circuit formed of a second set of said conductive traces on said first side of said flexible substrate and a capacitive shield circuit formed of a third set of said conductive traces on a second side of said substrate, wherein said resistive circuit, said capacitive circuit, and said capacitive shield circuit each comprise a plurality of layers.
Watson et al (US 20110029203A1)  teaches, a capacitive sensor circuit formed of a second set of said conductive traces on said first side of said flexible substrate and a capacitive shield circuit formed of a third set of said conductive traces on a second side of said substrate (figures 3, 5, 6 paragraphs [0033], [0040], [0042]), wherein said resistive circuit, said capacitive circuit, and said capacitive shield circuit each comprise a plurality of layers (figures 3, 5, 6 paragraphs [0033], [0040], [0042]) .
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of McMillen et al by providing a capacitive sensing element and piezoelectric element for occupant sensing as taught by  Watson et al.
One of the ordinary skill in the art would have been motivated to make this modification to determine if an object or person occupies a seat or to determine occupancy and classify objects and people based on vibrational changes, as taught by Watson et al (paragraph [0032]).

Regarding dependent claim 35, McMillen et al (US 2017/0305301 A1) and Watson et al (US 2011/0029203 A1)  teach the sensor of claim 34.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said resistive circuit comprises a resistive circuit assembly comprising a highly conductive deposit layer of a first conductivity and a moderately conductive deposit layer of a second conductivity that is lower than the first conductivity (paragraph [0042]).

Regarding dependent claim 36, McMillen et al (US 2017/0305301 A1) and Watson et al (US 2011/0029203 A1)  teach the sensor of claim 34.
Watson et al (US 2011/0029203A1)  further teaches, wherein said capacitive circuit comprises a multiple layer assembly formed alongside but without touching the resistive sensor assembly (figures 3-7, paragraph [0032]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of McMillen et al by providing a capacitive sensing element and piezoelectric element for multiplexed occupant sensing as taught by  Watson et al (paragraph [0032]).
One of the ordinary skill in the art would have been motivated to make this modification to determine if an object or person occupies a seat or to determine occupancy and classify objects and people based on vibrational changes, as taught by Watson et al (paragraph [0032]).

Regarding dependent claim 37, McMillen et al (US 2017/0305301 A1) and Watson et al (US 2011/0029203 A1)  teach the sensor of claim 36.
Watson et al (US 20110029203A1)  further teaches, wherein said capacitive circuit comprises a conductive patterned section and an overlay section (paragraphs [0047], [0052]]
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of McMillen et al by providing a capacitive sensing element and piezoelectric element for multiplexed occupant sensing as taught by  Watson et al (paragraph [0032]).
One of the ordinary skill in the art would have been motivated to make this modification to increase its sensitivity and discrimination capability with regard to the size and distribution of the load in the seat., as taught by Watson et al (paragraph [0021]).

Regarding dependent claim 38, McMillen et al (US 2017/0305301 A1) and Watson et al (US 2011/0029203 A1)  teach the sensor of claim 37.
McMillen et al (US 2017/0305301 A1) further teaches, wherein said conductive patterned section comprises a highly conductive pattern having a respective conductivity and said overlay section comprises a moderate conductivity that is lower than the respective conductivity of the highly conductive pattern (paragraph [0042]).

Regarding dependent claim 39, McMillen et al (US 2017/0305301 A1) and Watson et al (US 2011/0029203 A1)  teach the sensor of claim 34.
McMillen et al (US 2017/0305301 A1) further teaches, a highly conductive trace having a respective trace layer of a respectively high conductivity and an overlay layer of a respectively moderate conductivity that is lower than the respectively high conductivity (paragraph [0042]).
Watson et al teaches a capacitive sensor (please see rejection for claim 34 above).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of McMillen et al by providing a capacitive sensing element and piezoelectric element for occupant sensing as taught by  Watson et al.
One of the ordinary skill in the art would have been motivated to make this modification to determine if an object or person occupies a seat or to determine occupancy and classify objects and people based on vibrational changes, as taught by Watson et al (paragraph [0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858